Office Action Summary
This final office action is responsive to the amendment of 8 February 2021.  Currently Claims 1-20 are pending and are examined below.   

 Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant argues that the claimed invention is patent eligible because it integrates the abstract idea into a practical application, stating:

    PNG
    media_image1.png
    254
    934
    media_image1.png
    Greyscale

	The examiner respectfully disagrees.
	Examination of the claims—as a whole and in terms of each claim’s limitations—reveals that the claims are not directed to improving computer performance and do

	The applicant argues that the claimed invention provides the benefit of utilizing less storage space.  However, the claim merely recites a particular way that follow-up questions are determined and presented and does not inherently recite limitations that result in memory being saved or reduced.  While the specification makes a generic allegation in paragraph 3 regarding “conventional” survey systems, the specification as a whole does not provide further evidence that the instant application actually results in either a reduction in processor requirements or data storage.  At best the specification merely discloses a particular way that surveys are administered without any evidence that the claimed invention actually improves computing processing per se.  Certainly the claims do not recite any particular improvement in how a computer operates – rather the claims are directed to how a survey is administered.

	The applicant argues that the claim amendments correct the 112a rejection.
	The examiner respectfully disagrees.
	The issue with the 112a lies not within the claim language itself, but rather how the specification does not support the claimed machine learning algorithm which provides filtering or associating subsequent survey questions/answers with a first question/answer given by a survey participant.

	The applicant argues with respect to the 103 rejection

    PNG
    media_image2.png
    312
    921
    media_image2.png
    Greyscale

	The examiner respectfully disagrees.
	The claim recites “filtering using associations between particular answer choices”.  This is exactly how Mani performs the provision of subsequent questions/answers:
	
    PNG
    media_image3.png
    189
    507
    media_image3.png
    Greyscale

	What this means is that the customer is asked if they are satisfied/dissatisfied and then queried as to why they are satisfied or dissatisfied depending on how they answered.  Clearly the attributes for dissatisfaction (e.g. poor service, bad-tasting food, rude service staff) are not the attributes which would be presented if the customer was satisfied (e.g. great service, great tasting food, attentive service staff).  The tags used for each response are used to filter by association subsequent responses (such as discussed in paragraph 41 where the customer rates the food as “hot and spicy” and subsequent responses are in line with this rating).  Thus subsequent survey responses to be posed to the customer are filtered to be those associated with “hot and spicy” as 
	As to the argument that Mani “prepopulates” survey questions, this statement from Mani occurs in paragraph 37:
	
    PNG
    media_image4.png
    47
    501
    media_image4.png
    Greyscale

	
    PNG
    media_image5.png
    185
    503
    media_image5.png
    Greyscale

	The pre-population here addresses the first question.  As discussed above, the subsequent responses are correlated with how the customer answers the first question.
	










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of surveying a user with questions without significantly more. The claim(s) recite(s):
Providing a question to a device and receiving a response
Accessing and providing a second question with answer choices
Providing a second answer and questions to a device
 (the device here is merely implementing the abstract idea in the manner of apply it).
 These are directed to an abstract idea which is a mental process (e.g. asking someone a question and based on their response determining a second question to ask where this second question has associated answers). This judicial exception is not integrated into a practical application because the use of a computer for receiving and processing the data as claimed and displaying a result is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims (See paragraphs 143-144 and 159-160  where the abstract idea can be implemented using generic hardware and software elements).   
The dependent claims further limit the abstract idea by reciting: 
How answer choices are determined (claims 2 and 3), 
Receiving input as text, analyzing it to determine answer choices (claims 4 and 5, where a generic “machine learning” model is used, claim 6), 
Training a generic machine learning model  (claim 7 – the use of a generic machine learning model here, does not integrate the abstract idea into a practical application nor provide significantly more), 
Where the response is multiple choice or text (the recitation of a “digital” response is merely confining the abstract idea into a particular technological environment) (claim 8),
How the second digital question selects answer choices (claim 9),
How answer choices are determined (claim 10),

  (Claims 11-20 recite similar limitations with generic hardware and software elements for performing the method steps.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application).  The use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more.
Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not provide significantly more, the claimed invention is patent ineligible
under 35 USC 101.
  















Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the 
Claim 1 recites features which do not have adequate written description.  
These are:

    PNG
    media_image6.png
    251
    1078
    media_image6.png
    Greyscale

	This “based on” is further recited in claim 7 as being a machine learning model:

    PNG
    media_image7.png
    132
    1184
    media_image7.png
    Greyscale

	The specification states that a machine learning model is used, as here in paragraph 122:


    PNG
    media_image8.png
    599
    1398
    media_image8.png
    Greyscale


	Here for example, the specification discusses here what the model does:

    PNG
    media_image9.png
    666
    1391
    media_image9.png
    Greyscale

	While this discuss what kinds of models can be developed it fails to discuss how those models are specifically developed in order to provide adequate written description support in the specification.

	What machine learning techniques are used, and more importantly how they are applied, is missing from the disclosure.
 
	Here a large variety of types of machine learning and/or analytic techniques are disclosed as performing the analysis, however how the applicant has actually applied any or all of these to solve the problem purported to be solved is not described.
 


    PNG
    media_image10.png
    578
    1365
    media_image10.png
    Greyscale

 	The claimed invention purports to determine how to determine what followup questions/answers are predicted based on the person’s initial response.  The invention does this by applying a machine learning model to those answers.  However, how these answers are processed by the machine learning model is not described by the specification.

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm for using machine learning to determine predicted answers.   
	The MPEP in 2161 states: 
	“Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for these machine learning techniques as described above, however fails to adequately describe the technical st paragraph (or 112 a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.  The examiner further notes that since the machine learning prediction is a key feature of the invention, this failure to adequately disclose the invention cannot be corrected merely by amending the claim language.  
	Claims 11-20 are similarly rejected.





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

Claims 1-3, 11, 12, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Mani US 2015/0339684 (hereinafter Mani)

Regarding Claim 1, Mani teaches
 	1. A computer-implemented method comprising:
providing, by at least one processor,  a first digital question to a client device associated with a user;
	
    PNG
    media_image11.png
    233
    657
    media_image11.png
    Greyscale

receiving, from the client device associated with the user and by the at least one processor, a first digital response corresponding to the first digital question;
	
    PNG
    media_image12.png
    97
    667
    media_image12.png
    Greyscale

in response to receiving the first digital response and by the at least one processor, generating a second digital question by:
accessing, a set of potential answer choices corresponding to the second digital question; and
	
    PNG
    media_image13.png
    230
    502
    media_image13.png
    Greyscale

	The set of survey questions (and associated answer choices) is accessed corresponding to the second digital question.
selecting, a subset of answer choices from the set of potential answer choices for the second digital question by filtering the set of potential answer choices utilizing associations between particular answer choices from the set of potential answer choices and the first digital response; and
paragraph 19

    PNG
    media_image14.png
    42
    661
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    126
    653
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    181
    510
    media_image16.png
    Greyscale

Here the second question correlates the answers (i.e. why the service was bad) with answers to the first question.  This means if the first question was “Did you like the nd question would be directed to why they liked the service.
The semantic analysis here means that the second question and responses are selected by filtering.
providing the generated second digital question with the subset of answer choices to the client device associated with the user.
	Paragraph 42
	
    PNG
    media_image17.png
    231
    658
    media_image17.png
    Greyscale

	The second questions/answers are presented to the user. (See Figure 2 for the device the questions are presented on).  As discussed above, the first question of whether the user liked the service (i.e. yes or no) is followed by a second set of answer choices as to why the service was liked or not (e.g. if they liked the service, then the 2nd questions answer choices are directed to attributes as to why they liked it; and if not, the 2nd questions answer choices provide attributes as to why they did not like the service).


	Regarding Claim 2, Mani teaches
2. The computer-implemented  method of claim 1, wherein selecting the subset of answer choices from the set of potential answer choices for the second digital question is based on embedded user data associated with the first digital response corresponding to the first digital question.
	Paragraph 26:
	
    PNG
    media_image18.png
    270
    648
    media_image18.png
    Greyscale

	The identification details discussed here are embedded user data associated with the digital responses corresponding to all the questions (including the first).  Further the  Paragraph 44 discusses the use of XML tags (i.e. embedded user data).

	Regarding Claim 3, Mani teaches
3. The computer-implemented method of claim 1, wherein selecting the subset of answer choices from the set of potential answer choices for the second digital question based on the first digital response comprises identifying that the subset of answer choices from the set of potential answer choices are associated with the first digital response utilizing tags corresponding to the subset of answer choices.

    PNG
    media_image19.png
    123
    625
    media_image19.png
    Greyscale

	
    PNG
    media_image20.png
    150
    629
    media_image20.png
    Greyscale

	Paragraph 41:
	
    PNG
    media_image21.png
    182
    508
    media_image21.png
    Greyscale

	Here the attributes identified in the first survey question (e.g. service good or bad?) is mapped to subsequent questions/answers directed to followup the first survey question (e.g. why was the service bad – with corresponding answer choices).  Further discussion of XML tags is given in paragraph 44.
	Claims 11, 12, 17 and 18 recite similar limitations to those addressed by the rejection of claims 1-3 above, and are therefore rejected under the same rationale.
	Furthermore regarding the system, software and device of claims 11, 17 Mani teaches these elements (see Figure 2, paragraph 13, 33).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 13, 14, 15, 16, 19 and 20    are rejected under 35 U.S.C. 103 as being unpatentable over Mani US 2015/0339684 (hereinafter Mani) in view of Lam US 2019/0114321 (hereinafter Lam)
   
	Regarding Claim 4, Mani teaches the use of surveys which are adaptive but does not teach, however Lam teaches:
4. The computer-implemented method of claim 1, further comprising:
receiving, from the client device associated with the user, the first digital response as a text response; and
	
    PNG
    media_image22.png
    205
    631
    media_image22.png
    Greyscale

	The incoming answer string here is text.
wherein selecting the subset of answer choices from the set of potential answer choices for the second digital question based on the first digital response comprises:
identifying keywords from the first digital response; and
paragraph 15, The use of natural language processing to parse tokens, i.e. keywords.
Paragraph 68:

    PNG
    media_image23.png
    114
    623
    media_image23.png
    Greyscale

identifying the subset of answer choices from the set of potential
answer choices based on the keywords from the first digital response.
	Paragraph 99:
	
    PNG
    media_image24.png
    143
    626
    media_image24.png
    Greyscale
	
	
    PNG
    media_image25.png
    125
    623
    media_image25.png
    Greyscale

	The answer choices here are based on the keywords of the first digital response.

    PNG
    media_image26.png
    261
    622
    media_image26.png
    Greyscale

	The neural network here operates according to features (see paragraph 68) which are obtained through keywords identified through natural language processing (as discussed above). 
	Lam teaches a system which uses a neural network in order to determined the next best question based on being able to ascertain through semantic analysis what the next best question should be.  Lam’s model incorporates learning over time and thus improves as an AI system in order to improve the ability to ascertain the best flow of questions.  Lam’s system further improves surveys by analyzing what someone being interviewed says in text (i.e. rather than selecting an answer from multiple choices – see paragraph 11, thus improving the flexibility of the survey or questionnaire).
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mani to have included where questions were answered as text as taught by Lam, because it would have provided the benefit of providing a flexible easy to respond to survey to improve the ability of the person/party conducting the survey to gather the necessary information.  For example, a person interviewing another person engages in a dialog with that person in order to understand that person’s perspective.  The system of Lam provides a machine learning system which attempts to follow that approach thus 
	

	Regarding Claim 5, Mani does not teach, however Lam teaches
5. The computer-implemented method of claim 1, further comprising:
receiving, from the client device associated with the user, the first digital response as a text response; and
	
    PNG
    media_image22.png
    205
    631
    media_image22.png
    Greyscale

	The incoming answer string here is text.
wherein selecting the subset of answer choices from the set of potential answer choices for the second digital question based on the first digital response comprises:
identifying a sentiment value from the first digital response; and
identifying the subset of answer choices from the set of potential
answer choices that are associated with the sentiment value.
	Paragraph 9:
	
    PNG
    media_image27.png
    142
    625
    media_image27.png
    Greyscale


	
    PNG
    media_image28.png
    206
    619
    media_image28.png
    Greyscale

	Here the mental state or disposition (i.e. sentiment) is used to determine followup questions and answers. The benefit of Lam is that the system is able to ascertain the sentiment of a person (e.g. happy, angry, dissatisfied, frustrated, etc.), thus leading to an improved diagnostic survey to better understand the perspective of the customer.
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mani to have included where the sentiment was taken into account in presenting questions to a user (and answer choices) because it would have improved the ability of the survey to present appropriate questions based on the sentiment or mood the interviewee was in.

Regarding Claim 6, Mani does not teach, however Yam teaches
6. The computer-implemented method of claim 1, wherein selecting the subset of answer choices from the set of potential answer choices for the second digital question based on the first digital response comprises utilizing a machine-learning model to generate a selection of the subset of answer choices from the set of potential answer choices.

    PNG
    media_image29.png
    259
    627
    media_image29.png
    Greyscale

	The conversation discussed here is the flow of the interview which is the questions/answers being generated. It would have been obvious to one of ordinary skill in the art to have modified Mani to have included using the machine learning model as taught by Yam, because it would have provided the benefit of improving the system’s ability over time to generate more accurate answer choices representative of those most likely to be chosen by the user (and more in line with the line of questioning proposed by the system). 

Regarding Claim 7, Mani does not teach, however Yam teaches
7. The computer-implemented method of claim 6, wherein the machine-learning model is trained to generate the selection of the subset of answer choices from the set of potential answer choices by:
providing the machine-learning model with input training digital text responses to generate one or more answer choice predictions from the set of potential answer choices; and

    PNG
    media_image30.png
    235
    627
    media_image30.png
    Greyscale

	
    PNG
    media_image31.png
    122
    627
    media_image31.png
    Greyscale

comparing the one or more answer choice predictions to ground truth answer choice labels from the set of potential answer choices corresponding to the input training digital text responses.
	
    PNG
    media_image32.png
    203
    626
    media_image32.png
    Greyscale

	This training is based on keywords (as discussed) above from previous responses (i.e. input training digital responses).
	Lam’s system provides the ability to learn based on previous information, thus over time Lam’s system improves the ability to know the proper question to ask as a followup to a previous question.  It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mani to have included using the trained model AI approach of Lam because it would have provided the benefit of a system which improves its ability to interact with interviewees over time.

Claim 8, Mani teaches
8. The computer-implemented method of claim 1, wherein the first digital response comprises a multiple choice selection or a text response.
Paragraph 13
	
    PNG
    media_image33.png
    200
    633
    media_image33.png
    Greyscale


Regarding Claim 9, Mani teaches
9. The computer-implemented method of claim 1, wherein the second digital question comprises operational logic to select the subset of answer choices from the set of potential answer choices based on the first digital response.
	
    PNG
    media_image34.png
    372
    626
    media_image34.png
    Greyscale


Regarding Claim 10, Mani teaches
10. The computer-implemented method of claim 1, further comprising receiving a plurality of digital responses corresponding to a plurality of digital questions, 

    PNG
    media_image35.png
    115
    624
    media_image35.png
    Greyscale


    PNG
    media_image36.png
    255
    628
    media_image36.png
    Greyscale

wherein selecting the subset of answer choices from the set of potential answer choices for the second digital question is based on the plurality of digital responses.
	Mani teaches as above in paragraph 19 that subsequent answer choices are based on previous responses (i.e. a learning approach).  However Mani does not teach where this is based on the plurality of response to the first question, however the learning system of Yam teaches this (see claim 7 above).  It would have been obvious to one of ordinary skill in the art to have modified the teachings of Mani to have included where the answer choices were based on the (previous) plurality of digital responses as suggested by Yam, because it would have provided the benefit of using previous responses in order to provide answer choices known to have been used before, thus improving the ability of survey to provide valid choices to an interviewee. 

Claims 13, 14, 15, 16, 19 and 20 recite similar limitations to those addressed by the rejection of claims 4-10 above and are therefore rejected under the same rationale.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


18 March 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623